Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2020

                                     No. 04-20-00330-CV

               IN RE J.O.H., A.F.B., H.R., J.J.R., AND A.L.D., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00260
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
        On July 20, 2020, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction. On July 28, 2020, appellant filed a response stating she
received permission to file a late notice of appeal. In her response, she references appellate
number 04-20-00135-CV, which was ultimately dismissed for lack of jurisdiction. After
consideration, the notice of appeal is deemed timely filed. We ORDER all future filings in this
matter to be filed under appellate number 04-20-00330-CV. At this time, the reporter’s record is
past due. We therefore ORDER the court reporter to file the reporter’s record by August 14,
2020. See TEX. R. APP. P. 35.14(b).


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court